Van Ness, J.
Whenever a party relies upon the mere *273promise of a witness, if he does not appear when the cause is called in its order on the calendar, the party is guilty of laches, and the cause shall proceed, notwithstanding.
Anonymous.
Notice to produce papers.
Where a paper is in court in the possession of either party, if such party refuses to produce it when called for, it is sufficient for the opposite attorney to give notice at the trial, to produce the same; and, if such party still refuses to produce it, he may then give parol evidence of its contents.